PER CURIAM:
Edward J. Bryant appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion for summary judgment in Bryant’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bryant v. Wynne, No. 2:07-cv-00340-SB, 2008 WL 4361242 (D.S.C. Sept. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.